The appeal herein was, upon severance allowed, taken by the Comptroller of the State of Florida, from an order denying a motion to dismiss the bill of complaint and amendments thereto, in which bill it in effect is alleged that a compromise settlement of assessed and past due county, school and district taxes has been agreed on by the county boards and taxpayers, the prayer of the bill of *Page 751 
complaint being that the Circuit Court "make and enter its order allowing, providing, ratifying and confirming the respective compromise settlement as hereonabove particularly set forth, and adjudging that when said payment for settlement is made and received by the plaintiffs that such payment will constitute full payment and satisfaction of all taxes due unto the plaintiffs by the respective defendant Railroad Companies for the years 1934, 1935, 1936 and 1937, and upon said settlement being made, that the Defendant J.M. Lee and all public officers and officials acting by, through or under him be prevented, restrained, and enjoined from issuing any warrants or taking any steps by legal process or otherwise for the collection of any further taxes levied and assessed for the various county and school purposes by the plaintiff County as hereinabove particularly set forth for the respective years hereinabove set forth."
In the absence of valid statutory authority conferred upon the Board of County Commissioners and the Board of Public Instruction of Pasco County, or either of them, to compromise county, school and district taxes that have been levied and assessed and are past due, it was error to deny the motion of the Comptroller to dismiss the bill of complaint seeking relief as stated in the prayer of such bill as quoted.
Reversed.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
TERRELL, C. J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 752